Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to application 16/908,234 filed June 22, 2020.
Claims 1-20 are pending.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on November 10, 2015 (US 14/937,399) and March 23, 2012 (US 13/428,742).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines (US Publication 2003/0074442 A1) in further view of Sisodia et al. (US Publication 2003/0165128 A1) and Humpleman et al. (US Patent 6,198,479 B1).
Regarding claim 1, Haines teaches a method, comprising: 
receiving, at a workstation, a shell program … (In a step S 12, the MIS manager downloads a device discovery plug in)([0036]); 
broadcasting, by the shell program once instantiated on the workstation, a message to automation devices on a control network and awaiting a response (In a step S 13, the device discovery plug in engages in device discovery, that is, inventories peripheral devices that are coupled to the bus 16 ... the device discovery plug in ...  poll and identify peripheral devices and their addresses in the network)([0037-0038]); 
detecting, by the shell program instantiated on the workstation, automation devices connected to the control network based on the broadcast and responses (poll and identify peripheral devices and their addresses in the network)([0038]; devices are polled, polling includes receiving responses from devices). 
Haines differs from the claim in that Haines fails to explicitly disclose that the program is received from an automation device (i.e. an input/output point). However, receiving a program from an input/output point is taught by Sisodia (Application programs that can be executed on a portable computing device to connect to desired resources may be downloaded by the user directly from an access point terminal … the application programs or programs may be shared by one user transferring a copy of the application program from his or her portable device directly to another user's device)([0034-0036]; programs are received directly from an access point or another device). The examiner notes Haines and Sisodia teach a method for accessing resources within a network. As such, it would have been obvious to a person having ordinary skill in the art at the time the invention was made having 
The combination of Haines-Sisodia fail to teach receiving an icon for display visualization, each icon has its own unique configuration, wherein the icon is configured by the corresponding device. However, receiving each icon having its own unique configuration for display visualization and being configured by a corresponding device is taught by Humpleman (Each home device connected to a home network also contains an ICON image file ... the ICON image file contains an image of the device or a symbol that represents the type of device ... several variations of the ICON image file reside on a respective home device, with each ICON variation representing a particular state of the home device ... The home device is responsible for determining which ICON image version is to be displayed to the user, based on the device's representative state at any particular time ... the auto-tree builder also retrieves the ICON.GIF image file that is stored in each home device)(column 10 lines 10-21 and column 13 lines 47-49). The examiner notes Haines, Sisodia, and Humpleman teach a method for accessing resources within a network. As such, it would have been obvious to a person having ordinary skill in the art at the time the invention was made having Haines, Sisodia, and Humpleman before them to modify the icon of Haines-Sisodia with the icon configuring as taught by Humpleman such that the method receives and presents an icon configured by respective home devices. One would be motivated to make such a combination to aid a user by visually depicting a networked device and associated state. 
Regarding claim 2, Haines-Sisodia-Humpleman teach the method of claim 1, further comprising enabling operational access to the automation device by receiving, from the automation device, a list of automation device functions for display within an icon menu by the workstation in response to selection of the icon representative of the automation device (Humpleman - As shown in FIG. 10, when the user selects the device button 712 for Dad's TV, the session manager displays the top-level home page 804 for the respective home device in a frame 706 of the session page 802)(column 15 lines 49-52; Figure 10 – an exemplary display of enabling access to a device and displaying a corresponding icon menu is shown).
Regarding claim 3, Haines-Sisodia-Humpleman teach the method of claim 2, further comprising performing, with the automation device, one of the automation device functions when the one of the automation device functions is selected from the icon menu (Humpleman - The user may now select control options from the home pages of each selected device … in order to command and control the respective home devices to function in a particular manner)(column 18 lines 48-53).
Regarding claim 4, Haines-Sisodia-Humpleman teach the method of claim 3, wherein performing the one of the automation device functions comprises launching an application from the automation device that facilitates changing a performance aspect of the automation device (Humpleman – A macro is a sequence of commands that is saved in memory on a home device and which can be accessed and executed by a user)(column 21 lines 14-16; a user is able to select and execute a macro function to facilitate control of a device).
Regarding claim 5, Haines-Sisodia-Humpleman teach the method of claim 3, wherein performing the one of the automation device functions comprises opening a sub menu of the icon from the automation device (Humpleman - As shown in FIG. 10, when the user selects the device button 712 for Dad's TV, the session manager displays the top-level home page 804 for the respective home device in a frame 706 of the session page 802)(column 15 lines 49-52; Figure 10 – an exemplary display of opening a sub menu is shown, notably the user is able to select tabs (e.g. “Front Panel”, “Programming”, etc.) to display other sub menus).
Regarding claim 6, Haines-Sisodia-Humpleman teach the method of claim 3, wherein performing the one of the automation device functions comprises communicating a web page from the automation device to the workstation (Humpleman - FIG. 3A depicts an exemplary embodiment in which a browser based DTV 202 (client) renders the characteristics of a home device 204)(column 7 lines 13-15; Figure 3A – communicating a HTML page is shown).
Regarding claim 9, Haines-Sisodia-Humpleman the method of claim 3, wherein performing the one of the automation device functions comprises launching an executable program from the automation device, and establishing a communication channel back to the automation device with the executable program (Humpleman - To provide for home device communication, each home device has a control application associated with it ...  the control application is a device-specific packet of Java code that communicates with the hardware of the respective home device, thereby controlling that home device)(column 19 lines 44-55).
Regarding claim 10, Haines-Sisodia-Humpleman the method of claim 1, wherein the detecting comprises receiving a confirmation from the automation device in response to the broadcasting from the shell program (Haines - poll and identify peripheral devices and their addresses in the network)([0038];devices are polled, polling involves eliciting a response from a device).
Regarding claim 11, Haines-Sisodia-Humpleman the method of claim 1, further comprising receiving icon menu configuration data from the automation device in response to selection of the icon representative of the automation device, and displaying an icon menu based on the icon menu configuration data (Humpleman - Each home device contains interface data (e.g. HTML, XML, JAVA, JAVASCRIPT, GIF, JPEG, graphics files, or any other format useful for the intended purpose) that provides an interface for the commanding and controlling of the home device over the home network)(column 4 lines 15-19; an HTML configuration file is received to display an icon menu).
Regarding claim 12, Haines-Sisodia-Humpleman the method of claim 11, wherein receiving the icon menu configuration data comprises receiving a list of automation device functions that are capable of being performed by the automation device upon selection from the menu (Humpleman - As shown in FIG. 10, when the user selects the device button 712 for Dad's TV, the session manager displays the top-level home page 804 for the respective home device in a frame 706 of the session page 802)(column 15 lines 49-52; Figure 10 – an exemplary display of a list of device functions is shown).
Regarding claim 13, Haines-Sisodia-Humpleman the method of claim 1, wherein the shell program is received from an initially contacted automation device (Sisodia - After a short-range communications link has been established between the access point and a nearby portable computing device ... executes a program to download an installation program via the active transceiver to the portable computing device)([0034]).
Regarding claim 14, Haines teaches an automation system comprising a workstation and a plurality of automation devices, the workstation is configured to: 
receive a shell program … (In a step S 12, the MIS manager downloads a device discovery plug in)([0036]);
broadcasting, by the shell program once instantiated on the workstation, a message to automation devices on a control network and awaiting a response (In a step S 13, the device discovery plug in engages in device discovery, that is, inventories peripheral devices that are coupled to the bus 16 ... the device discovery plug in ...  poll and identify peripheral devices and their addresses in the network)([0037-0038]); 
detecting, by the shell program instantiated on the workstation, automation devices connected to the control network based on the broadcast and responses (poll and identify peripheral devices and their addresses in the network)([0038]; devices are polled, polling includes receiving responses from devices). 
Haines differs from the claim in that Haines fails to explicitly disclose that the program is received from an automation device (i.e. an input/output point). However, receiving a program from an input/output point is taught by Sisodia (Application programs that can be executed on a portable computing device to connect to desired resources may be downloaded by the user directly from an access point terminal … the application programs or programs may be shared by one user transferring a copy of the application program from his or her portable device directly to another user's device)([0034-0036]; programs are received directly from an access point or another device). The examiner notes Haines and Sisodia teach a system for accessing resources within a network. As such, it would have been obvious to a person having ordinary skill in the art at the time the invention was made having Haines and Sisodia before them to modify the receiving of Haines with the direct receiving as taught by Sisodia such that the system directly receives a program from a local input/output point.  One would be motivated to make such a combination to provide the advantage of retrieving a program with lower access latency. 
The combination of Haines-Sisodia fail to teach receiving an icon for display visualization, each icon has its own unique configuration, wherein the icon is configured by the corresponding device. However, receiving each icon having its own unique configuration for display visualization and being configured by a corresponding device is taught by Humpleman (Each home device connected to a home network also contains an ICON image file ... the ICON image file contains an image of the device or a symbol that represents the type of device ... several variations of the ICON image file reside on a respective home device, with each ICON variation representing a particular state of the home device ... The home device is responsible for determining which ICON image version is to be displayed to the user, based on the device's representative state at any particular time ... the auto-tree builder also retrieves the ICON.GIF image file that is stored in each home device)(column 10 lines 10-21 and column 13 lines 47-49). The examiner notes Haines, Sisodia, and Humpleman teach a system for accessing resources within a network. As such, it would have been obvious to a person having ordinary skill in the art at the time the invention was made having Haines, Sisodia, and Humpleman before them to modify the icon of Haines-Sisodia with the icon configuring as taught by Humpleman such that the system receives and 
Regarding claim 15, Haines-Sisodia-Humpleman teach the automation system of claim 14, wherein each of the plurality of automation devices is configured to: 
respond to the shell program on the workstation to indicate that the automation device is discovered program (Haines - poll and identify peripheral devices and their addresses in the network)([0038]); and provide and 
control the icon for the respective automation device within the shell program such that the icon for the respective automation device is displayed via a user interface of the workstation (Humpleman - the auto-tree builder also retrieves the ICON.GIF image file that is stored in each home device)(column 13 lines 47-50).
Regarding claim 16, Haines-Sisodia-Humpleman teach the automation system of claim 15, wherein each of the plurality of automation devices is further configured to provide icon menu configuration data from the respective automation device to the workstation such that an icon menu based on the icon menu configuration data can be presented via the user interface based on selection of the icon (Humpleman - Each home device contains interface data (e.g. HTML, XML, JAVA, JAVASCRIPT, GIF, JPEG, graphics files, or any other format useful for the intended purpose) that provides an interface for the commanding and controlling of the home device over the home network)(column 4 lines 15-19; an HTML configuration file is received to display an icon menu).
Regarding claim 17, Haines-Sisodia-Humpleman teach the automation system of claim 16, wherein each of the plurality of automation devices comprises a motor drive and wherein the icon menu includes a list of functions that are capable of being performed by the motor drive (Humpleman - As shown in FIG. 11, when the user selects the device button 712 corresponding to Jim's DVD in this example, the session manager displays the top-level home page 904 for the respective home device in a frame 708 of the session page 902)(column 17 lines 48-52; Figure 11 - an exemplary display of a list of device functions including functions to be performed by a motor drive (i.e. playback speed of DVD) is shown).
Regarding claim 18, Haines-Sisodia-Humpleman teach the automation system of claim 17, wherein each of the plurality of automation devices is further configured to initiate an application on the user interface to facilitate an operational change of the motor drive (Humpleman – A macro is a sequence of commands that is saved in memory on a home device and which can be accessed and executed by a user)(column 21 lines 14-16; a user is able to select and execute a macro function to facilitate control of a device (i.e. stop a DVD drive)).
Regarding claim 20, Haines-Sisodia-Humpleman teach he automation system of claim 17, wherein the list of functions comprises launching an application capable of adjusting operation of the automation device (Humpleman – A macro is a sequence of commands that is saved in memory on a home device and which can be accessed and executed by a user)(column 21 lines 14-16; a user is able to select and execute a macro function to facilitate control of a device (i.e. change volume level)).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines, Sisodia, Humpleman, and in further view of Janakiraman (US Publication 2006/0218150 A1).
Regarding claim 7, Haines-Sisodia-Humpleman teach the method as applied above, wherein media of devices are explored (Humpleman - Using a browser based home device, a user can display the available material on a particular home device by rendering the particular home device's HTML program guide file)(column 23 lines 20-24). Haines-Sisodia-Humpleman differs from the claim in that Haines-Sisodia-Humpleman fails to teach launching a file browser to access a file structure of a device. However, launching a file browser to access a file structure of a device is taught by Janakiraman (Window 500 in FIG. 5 illustrates the data resources in a network of computers. Window 500 comprises a tree structure, such as tree structure 502 ... The process described in FIG. 7 may be implemented in a browser or other application, such as Explorer in a Windows operating system environment)([0044-0054]). The examiner notes Haines, Sisodia, Humpleman, and Janakiraman teach a method for accessing resources within a network. As such, it would have been obvious to a person having ordinary skill in the art at the time the invention was made having Haines, Sisodia, Humpleman, and Janakiraman before them to modify the functions of Haines-Sisodia-Humpleman with the launching of Janakiraman such that the method utilizes a file browser to access and explore files within home devices. One would be motivated to make such a combination to provide the advantage of visualizing hierarchy of files within home devices.

Claims 8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines, Sisodia, Humpleman, and in further view of Hayes et al. (US Publication 2002/0143805 A1).
Regarding claim 8, Haines-Sisodia-Humpleman teach the method as applied above, wherein additional information regarding the device is communicated (Humpleman - each home device connected to a home network contains a Properties file ... the Properties file for a respective home device comprises the device manufacturer's name, the device name, the device type, the device model, and the Uniform Resource Locator (“URL”) of the device manufacturer's HTML home page)(column 9 lines 16-21). Haines-Sisodia-Humpleman differs from the claim in that Haines-Sisodia-Humpleman fails to teach the additional information is documentation associated with the device. However, communicating documentation associated with the device is taught by Hayes (instead of a printed user manual which may be lost, a device 2200 which is already equipped to communicate bi-directionally ... has user manual information stored in low cost ROM memory 2202 ... Thus, the user manual can be formatted using at least a subset of the mark-up language where it can be retrieved by the user from the device)([0153]). The examiner notes Haines, Sisodia, Humpleman, and Hayes teach a method for accessing resources 
Regarding claim 19, Haines-Sisodia-Humpleman teach the system as applied above, wherein additional information regarding the device is communicated (Humpleman - each home device connected to a home network contains a Properties file ... the Properties file for a respective home device comprises the device manufacturer's name, the device name, the device type, the device model, and the Uniform Resource Locator (“URL”) of the device manufacturer's HTML home page)(column 9 lines 16-21). Haines-Sisodia-Humpleman differs from the claim in that Haines-Sisodia-Humpleman fails to teach the additional information is instruction documentation associated with the device. However, communicating instruction documentation associated with the device is taught by Hayes (instead of a printed user manual which may be lost, a device 2200 which is already equipped to communicate bi-directionally ... has user manual information stored in low cost ROM memory 2202 ... Thus, the user manual can be formatted using at least a subset of the mark-up language where it can be retrieved by the user from the device)([0153]). The examiner notes Haines, Sisodia, Humpleman, and Hayes teach a system for accessing resources within a network. As such, it would have been obvious to a person having ordinary skill in the art at the time the invention was made having Haines, Sisodia, Humpleman, and Hayes before them to modify the functions of Haines-Sisodia-Humpleman with the communicating of Hayes that the system retrieves instruction documentation associated with a home device upon user selection. One would be motivated to make such a combination to provide the advantage of supplying documentation which may not be lost. 

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for discovering and controlling networked devices.
6802061 B1
6873876 B1
20020143805 A1
20030163582 A1
20050204355 A1
20060080408 A1
20100141602 A1
20130110261 A1
20140201340 A1
20170134442 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.